BIRD, Judge.
Crandell G. Benson, a prisoner in the Kentucky State Penitentiary, seeks in this Court original relief in the nature of mandamus to compel respondent, judge of the circuit court by which he was convicted and committed, to rule on his motion to provide transcripts forma pauperis for the purpose of his appeal.
Our record does not disclose the motion as made before the trial court but we see no reason why the trial court should not rule on the motions.
Consequently, we are directing that the trial court rule on the motion or motions by appropriate order.
The petition is therefore sustained and the relief sought is granted.